NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit

                                      2006-1529


                             LOUIS B. FINE FAMILY, LLC,

                                                    Appellant,

                                           v.


                       John E. Potter, POSTMASTER GENERAL,

                                                    Appellee.

      Morris H. Fine, Fine, Fine, Legum & McCracken, LLP, of Virginia Beach, Virginia,
argued for appellant.

       Robert E. Chandler, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for appellee. With him
on the brief were Peter D. Keisler, Assistant Attorney General, and Donald E. Kinner,
Assistant Director.

Appealed from: United States Postal Service Board of Contract Appeals

Administrative Judge Norman O. Menegat
                       NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                      2006-1529


                            LOUIS B. FINE FAMILY, LLC,

                                                             Appellant,

                                           v.

                     John E. Potter, POSTMASTER GENERAL,

                                                             Appellee.


                                   Judgment


ON APPEAL from the        UNITED STATES POSTAL SERVICE BOARD OF
                          CONTRACT APPEALS

in CASE NO(S).            5307

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (RADER, BRYSON and MOORE, Circuit Judges).

                          AFFIRMED. See Fed. Cir. R. 36.


                                           ENTERED BY ORDER OF THE COURT




DATED: July 13, 2007                        /s/ Jan Horbaly
                                           Jan Horbaly, Clerk